DALLAS, Circuit Judge.
This case has been tried by the court without the intervention of a jury, in pursuance of a stipulation filed under sections 649 and 700 of the Revised Statutes [U. S. Comp. St. 1901, pp. 525, 570].
The finding of the court upon the facts is a general finding for the plaintiff.
This action was tried with that of Black v. Supreme Council American Legion of Honor (April Sess. 1901, No. 15) 120 Fed. 580, and mainly upon the same evidence. Apart from differences in dates and amounts, which will be properly regarded in fixing the sum of the judgment presently to be rendered, the two cases are identical, except that in this one it additionally appears that, the plaintiff, Henderson, upon being notified of the amendment by which the defendant corporation undertook to alter his benefit certificate, stopped payment of a check which he had previously sent to it in response to its last preceding demand upon him. But this fact, I think, does not materially distinguish the present case from that of Black against the same defendant, and therefore the opinion this day filed in that case is referred to as ruling this one.
Judgment will be entered for the plaintiff for $2,463.19.